Case 4:21-cv-00694-ALM-KPJ Document 8-7 Filed 09/07/21 Page 1 of 3 PagelD#: 469

Case 4:20-cv-00896-ALM-KPJ Document 20-8 Filed 12/28/20 Page 1 of 3 PagelD#: 181

—

Exhibit G

oOo Co HN DN OH Fe WD bo

BO BO Bw KH BD DO DD DR RD we eee eee a eee
ao ND UN FP W NY KH Do CO OHS HR HU ReLUlhLOhLULUDNGOUCULULEhLlUD

64

 

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-7 Filed 09/07/21 Page 2 of 3 PagelD #: 470

Case 4:20

Dm Wo Oo NY DH Nn F YW WY

NO WM HP Po WY VP DO DR DRO
co oN DH A BR OW NY SKY Oo Owe DH OH SP WD Pl

 

 

-cv-00896-ALM-KPJ Document 20-8 Filed 12/28/20 Page 2 of 3 PagelD #: 182

 

 

ing and Downloading Your Facebook Information #980043342389228

   

Facebook <caie+ +aazg flliond ZsupporL facebook com> Bon. Oct 26, 2020 al 7.54 AM
Repty-To: Facebook <case# sanz fHtGpxd suppor facebook.com>
‘To: MichaeLmoates thenaratyvetines.ceg

 

He

We received your request to eam mare about your Facebook Ieformaton, Tho Facebook account associated with the emad esdcesa you provied lo us has been dsatied for violaten of ov Terms af Service:
slpsciiaiow tecabook.conllesattermse=CR

 

Please note, ou team is unable fo help wih logn ar account access questons.

To learn more about why your profée may have teen disabled, please visd the Help Cortes.
As ACEEISE CON ME!D GIST UCI TECK

   

IF you think yous profile may hava been disabled by mistake, you can request a review of this decision.
then fogging inte your account by enterng your email address and password, you wii be redrecied to a page that Informs you that your eocount has baen disabled, On-screen instructors can ‘tak you through a fee steps to request a review:
IEyour eccoun hasn't been disabled and you're ab'e to log in, you can accers your Facebook intarmaton using our retservice loots.

You can aotess specific types of your Facetoc’ information. such as photos, posls, reactions and cecments, using the Access Your Information tool:
Hiipsitwata facetcerc cer your_infornatc nl ?refCR

You can asa dawnload a copy ef your Facebook informaton using the Dewroad Yaur Information lock:
Petpsivww facebook com'dyiteef=GR

For moze ivformation on haw to downoad your informetion and what's in your dowtvaaded fie, pleas visi the Help Center,
nitpa severe facetico’ com’ne! 21260259207 bL CCR

Ityou si have quesbons about geting a copy of yout Facebook mformaton, please reply Io ths emnad and we't do cur best to beta you
Thanks,

Privacy Operations
Freetook

>On Sat Oct 24, 2020 14:12.08, Michael Itoates wrote:

>My usemarre is rea! mchaeismcaies

>Page !s michaelsmoaies:

>Sent (rem ny iPhone

>> On Oct 24, 2020, sal 4:05 PM, Facebook <cane+taarghdlt3urd B34 vod (ace eck Cor? wrete.
>»

>>Hi.

>»

>> You've mentioned thal you ara loking lor help with your Face book ateount.
2> Heavier, 4's nol cleat bp us wich eccounl you ere Inoking foc help with

>»

>> Ploase ses the fatawing avbcle for details on how {0 find your account

b> bitps (awe Coes comuraaeh: vanes $ace C4, Cot Hel a7 7 BIAS) 22304 GL coutnaza na lerrapbust= vent T7BRI ZOCOR Marke Wun AVF Ue.

   

>»
>> If you ooudd thea reply back tous with "utername” we wil then ba abhe lo further assist you with your issue
>

>> Thank you,

>> Privacy Operators

>> Fapatook

>>

aa> On Sat Oct 24, 2020 08 26 58, Michael Moates wile

32>] can't acoess my account for the doariioad.

»>>2 On Sat Oct 24, 2020 at 10.09.AM Facebook ¢

poe caseataarg ts iGgnd is uppentl face ek cor Wee:

>>> Hh,

Dope

>>>> Thanks for contacting us about eecessing your personal data, Please note

>>> we provide a number of self-service toals thal allow you lo access and

»aa> download speciic information we hava about you

sp2>

>> >> - Login issues

>>>?

>>>> II you cant access your Facebook account, please Intew the insiuctons

>>> you see whan you try Lo fog In, Find reve informaton about whal you can do

>>> inthe Help Center hilns tisan gaag'e Comuntg shins www [eCeah COM TSAR EGES IE Melt: 3Dabseure sg
>>>

>>>5 Que taam can’ aaset wah issues related to acoess:ng Your acecunt

p22

>a2y - Disable account supped

D>

>>> TT you can't aooass your ancounl bacausd il has been daabied by Facebook

oo and you bekeve it has Leen dsatted by matake, you can request a rondon

>apa of this dedsion.

>>>

2339 Wihan bogging 1 your account by entenng your ema address &nd

299% passwond, you Wil be redacted to a page What intorrrs you thal your

‘>>> account has been disabled, On-sorenn instructions can take you through a

>>>> few eps lo request a raven.

poe

>>> » Desctivatad account

aoe

>>>> If your Bcoounl is currently deactented, youll need 19 first reactvate

>>> fin order lo azcess your Facebook anemunt informaton. You can da lhis by

>>> fogging bask in with your account emai and password

sae

> >>> Gal help wath mactvaling your Facebook agnoual

PED Nips t wwe HACE CAMA? 26H TES Ze ESF
peo

3399 Once youve logged into your areaunt, you can use Our se%-seqace tools.

>>> to mocass and dawnload yout information.

poop

>>> You can socess specie types of your Facebook information such 8s photas,

>>oe posts, reactions and comments using thé Access Your information tool,

oon
apo (ite
>>>?
292 You can also download a copy of the Informaten you have provided to
>>> Facebook using the Download Your informaton took

 

FCAUSATATOVN MUS

 

AOC LUSITANS.

 

eT VEIN 1834

   

WEBI PES MALEC LS gE.

 

saseatcetamy” Tag Busl=

     

  

EO TEU ZINK Sur ahs NARS ONC pores G28

   

seen. qange POT Ar getites Havre facebsck cam lpoat it amasaw oF: IBed ¢

65

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-7 Filed 09/07/21 Page 3 of 3 PagelD#: 471

Case 4:20-cv-00896-ALM-KPJ Document 20-8 Filed 12/28/20 Page 3 of 3 PagelD #: 183

nA Fe WY WN

oa Oo oOo sD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

22>

pope hl Mae dce conn eefis
Teas AGO ee AMgetige TRG TO

33>

92>> You can dounload your information in an HTL formal that is easy to view,
>>> oF in a JSON fornat, which wil atlow you (o transfer your information to
>>>> another servic.

>>>

>>> For moce information on how to downoad your informaton and what's in
>>>> your downloaded Fae, please vist Uke Help Center.

223>

>>d> hiipsviveesa.geog'e.comfurl?qznips tivawfacebock.conhey2 1280259 2074644) ref edOurdscurcesg Ta. ‘mapSust= 160117831 COCK ueg AA's v2uXdOraPadO Ve thy XP Yok
22>

52> Dowrfoading your informaton is a password-protactad process thal only you
>>> wil have aotess to, Once you've created a file, i wit be available for

>>> dawnload for a few days. Your éoantoaded file may conlain sensitive

>>> information, You shovid keep it secure and take precautions when slorirg,
a>>> sending of uploading it fo any other services.

2>>>

»>29 You can also secess Information abou the intecests we use to largal ads
>>>» foyou in Ads F erect goede. ie book sterercesbsource=gmaiimaphusl= 16041733 ONVIWSHSESOUDTAUreOEM AUC}, and
>>>> you can manage or disconnect Lhe infomason that businesses and

>>>> organizations share with Facebook about your interactions on treit apps and

>>>> websites by using the off-Facebook aclirity tool { ;

>>> lillps iavew.googte.comur?gzhilps fara facebook. corn’ (zeebaok sclity’ sourcesgrrairapsusi= 160M t 783 12000 MR ueg=AO Aa oaXndptckexmlen Ud).

29>

 

madimankus!=T604 176. AOWawdKépa aRYO2UOz0NCTXM (hies Jae googie, comul hips wwe fcebock com'dyidcoursesqma. imapsusl=

 

 

 

 

 

 

>>>9 You can manage the content and information you share when you use Facebook

>>>> through the Activity Lag lool:

>>>

>>> hip! .goog'a coméunl?qshitas Uva fecebnse corm fiety'4374 306291509 26 source gma? imaphatl= 460d FES AGI sg AC AainCe JOETZER WIKIS} paCd,
2>>>

>>>9 Tp leam more about the categories of your Facebook Information avafabta

>?>> ta you, please visit the Help Certer:

>>>

>>> fitpsdtieaugony’s.comfud?g=httas itera facebont. com nets930995 167085752 Mees Darsscurce=gmed
DP>>

>>> Finaly, we a's0 encourage you (a review our Data Pokey, which provides &

>>> doscripbon of thei invormation we cofect and how it's used and shared:

de> rook. comn'polep photo ters sourceng rms -imaphust= 16041783 12000K0Rusg2AOwWaw3iyl3_rG2-_TO-SC;70931

3222

>2>> encier stion ar concem, pitase vist Privacy Basics

>>> shen Q 7 azhilp " onto 5 Fe=gmai-inentust= (6041 703120% g=AOiNa x22 QV2qRdcevgy3X2NF ogg) of the Hep Centar {
>>> hist ! ps Hatem facebook f cpra'timaplivsts 1635 1783 ZCONUOUEUEg=ACY qbSKV9AISE7Ea0D¥%} for additional in’omation,
DI>>

>>>> Hyouhave more questions about acoassng and doantoed n9 your

a> information, please reply to this message.

39>

pp>> Thanks,

>>> Tha Facebook Team

D22>>

22>,

>y> Michael Moates

>> Joungist

>>> A 1201 Cleveland St #1024. Denton, TX 76201

por hh BITQOS-TAS4 <A17-G33-TEQG9E rrichaalsmes'es gmail com

>>> <michacismastas@qmad.can>

>> Whigs Averre google.com vil?q=hiips twee mistatnoates.combsourcesgmat-anapausl= SEDATE 200HCOSusg=A0 AawinladrcChEu2SYYILIZE <hilpstivan gocg'c.comud iq=hips.ihwaw.
{G04 178312000000 SusgsAQ aww 2XEWF2goE Can ISVAT SGD

>>> ehips sMwva.goozte,comvurl?gsht ps ‘avefacebcou.comvieaminhae maaleshs oye (o> agua’ Limap aust? 1604 1783 (200COMMus0=AO Van2MJXPetanGelBal aySmen>

 

apts 160417031 20200008 usqshOwaw2O9Tdvan yZOHE-SAyk72

 

rdates.convasourresgnatimapeust=

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

de> <htte ahi 7 fsaurce? gma imaptusl= 1664 183120006 husg=AC Vans BA 17d iNoo>

>>> ch Ye comuri?ge itrtvane face bec come bmap 17931200 athOwWawakeasOHRAFO? Site

oe geen tp 7 ot gma! nap Sust= 1694 17831 AO Vaw2TASGhis JCSOE 148 ¥APGt>

>> ails 2. countunl2Q2hitpst¥ tooo Oka InenPr7ggUHt RY IZSROL i = 15924283 Van QuPLineTBeikn nS \yv>
>>> <hitp qeoye comyunttge nlp: thhed’ mach 2 apts 6041783 1Z000G0R4tsq=AOWiABCL-OSB7QPP HS OAUK>

po ebtings; HPqchitps Hins': SQmanin: 12 1604178041 2000 AusQ=ACwVa sO /HeyORSANGRUNSKal>

 

 

 

 

 

29> [APORTANT: The contents of this eral tnd. any atactyrents are confidential,
>>> They ave inlended for the narvéd recipient(s) ordy, 1 you have received

>>> this emad by mistake, please nolly the sender immediately and do nol

>>> ¢igclosa the contents lo anyone or maka caries therect,

>>>

>

>

66

 

 

 

be

AAS
ite

ee

 
